        Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 1 of 8 PageID 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION


 UNITED STATES OF AMERICA,              )
                                        )                Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 EDNA TOMMIE,                           )
 ERIC CYPRESS, JR., and                 )
 JONATHAN WILLIAM CYPRESS,              )
                                        )
          Defendants.                   )
 _______________________________________)

                                           COMPLAINT

       The United States of America complaints and alleges as follows:

       1.      The United States brings this action to obtain a monetary judgment against Edna

Tommie for her unpaid federal income tax liabilities for the 2004, 2005, 2007, 2008, and 2009

tax years (the “years at issue”) and a declaratory judgment that the United States holds valid

federal tax liens for those liabilities that are enforceable against Tommie’s interests in the real

properties located at 15664 S.R. 78, Okeechobee, Florida and 15853 S.R. 78, Okeechobee,

Florida (collectively the “Subject Properties”).

                                 JURISDICTION AND VENUE

       2.      This action is authorized and sanctioned by the Chief Counsel, Internal Revenue

Service, a delegate of the Secretary of the Treasury, and is brought at the direction of the

Attorney General of the United States, in accordance with the provisions of 26 U.S.C. § 7401.

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345 and 26 U.S.C. § 7402(a).
            Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 2 of 8 PageID 2




        4.       Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396

because the defendants reside in Glades County, Florida within the jurisdiction of this Court; the

federal income taxes at issue accrued in this district; and the Subject Properties are located in this

district.

                                              PARTIES

        5.       Plaintiff is the United States of America.

        6.       Defendant Edna Tommie resides at 18040 Jones Road NE, Okeechobee, Florida.

As alleged below, Tommie is liable to the United States for unpaid federal income taxes assessed

against her for the 2004, 2005, 2007, 2008, and 2009 tax years. The federal tax liens that arose

upon assessment of those liabilities attach to Tommie’s one-half interests in the Subject

Properties.

        7.       Defendant Eric Cypress, Jr., is Tommie’s son. Eric Cypress, Jr., resides at 15664

S.R. 78, Okeechobee, Florida. He and Tommie own the property located at 15664 S.R. 78,

Okeechobee, Florida as joint tenants with right of survivorship. Eric Cypress, Jr. is named as a

defendant in this action pursuant to 26 U.S.C. § 7403(b) as a party who may claim in interest in

15664 S.R. 78, Okeechobee, Florida.

        8.       Defendant Jonathan William Cypress is Tommie’s son. Jonathan William Cypress

resides at 15853 S.R. 78, Okeechobee, Florida. He and Tommie jointly own the property located

at 15853 S.R. 78, Okeechobee, Florida as tenants in common. Jonathan William Cypress is

named as a defendant in this action pursuant to 26 U.S.C. § 7403(b) as a party who may claim in

interest in 15853 S.R. 78, Okeechobee, Florida.




                                                   2
       Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 3 of 8 PageID 3




                               THE SUBJECT PROPERTIES

       9.     The United States seeks a declaration that its federal tax liens against Tommie

attach to the real properties located at 15664 S.R. 78, Okeechobee, Florida and 15853 S.R. 78,

Okeechobee, Florida.

       10.    The real property located at 15664 S.R. 78, Okeechobee, Florida is identified as

Parcel ID A08-40-33-A00-004C-0000 and described as follows:

       A PARCEL OF LAND LYING IN SECTION 8, TOWNSHIP 40 SOUTH, RANGE 33
       EAST, GLADES COUNTY, FLORIDA, BEING MORE PARTICULARLY
       DESCRIBED AS FOLLOWS:

       COMMENCE AT THE NORTHEAST CORNER OF THE NORTHEASE ONE-
       QUARTER (NE ¼) OF THE SOUTHWEAT ONE QUARTER (SW ¼) OF SAID
       SECTION 8, THENCE BEARS 89º32’27” W ALONG THE NORTH LINE OF SAID
       NE ¼ OF THE SW ¼ A DISCATNCE OF 444.52 FEET;

       THENCE BEAR 00º44’17” E A DISTANCE OF 1752.77 FEET TO A POINT LYING
       ON THE SOUTHERLY RIGHT OF WAY LINE OF S.R. 78 (200.00 FEET IN WIDTH)
       AND ALSO BEING THE POINT OF BEGINNING;

       THENCE CONTINUE 00º44’17” E, A DISTANCE OF 233.25 FEET TO THE 17 FOOT
       CONTOUR LINE;

       THENCE BEAR N 87º22’47” W ALONG SAID 17 FOOT CONTOUR LINE A
       DISTANCE OF 222.48 FEET;

       THENCE BEAT N 00º44’34” W A DISTANCE OF 146.41 FEET TO A POINT LYING
       ON SAID SOUTHERLY RIGHT OF WAY LINE OF S.R. 78; THENCE BEAR N
       73º12’30” E ALONG SAID SOUTHERLY RIGHT OF WAY LINE OF S.R. 78 A
       DISTANCE OF 231.12 FEET TO THE POINT OF BEGINNING.

       11.    The real property located at 15853 S.R. 78, Okeechobee, Florida is identified as

Parcel ID A08-40-33-U02-0000-0030 and described as follows:

       Lot 3 and 4, Mrs. W.B. Norton’s Subdivision, Book 3, Page 16, 12247 SR 78, Moore
       Haven, Florida 33471.

       More accurately described as follows:

       Lots 3 and 4, Mrs. W.B. NORTON’S SUBDIVISION, as per plat thereof as Recorded in
       Plat Book 3, Page 16, of the Public Records of Glades County, Florida.


                                               3
        Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 4 of 8 PageID 4




                COUNT I: REDUCE EDNA TOMMIE’S UNPAID FEDERAL
                   INCOME TAX ASSESSMENTS TO JUDGMENT

       12.      Tommie filed federal income tax returns as head of household for each of the

years at issue, and paid the tax that she reported on those returns.

       13.      The IRS examined each of Tommie’s federal income tax returns, determined that

Tommie failed to report the taxable income she received from the Seminole Tribe of Florida in

each of the years at issue, and issued a statutory notice of deficiency to Tommie’s last known

address proposing to assess additional federal income taxes, penalties and interest.

       14.      Tommie did not file a petition in Tax Court to redetermine the proposed

deficiencies.

       15.      After the restriction on assessment lapsed, a delegate of the Secretary of the

Treasury assessed against Tommie the tax, penalties, and interest set forth in the notice of

deficiency. The assessments were made on the dates and in the amounts set forth below:

   Tax Year          Assessment Date           Tax          Interest             Penalties
     2004              July 4, 2011          $121,436      $63,254.16      $24,287.20 (accuracy
                                                                                  related)
      2005            Mach 15, 2013          $135,461      $67,764.53      $27,092.20 (accuracy
                                                                                  related)
      2007             June 30, 2014         $110,423      $41,345.20     $26,948 (failure to file)
                                                                           $22,084.60 (accuracy
                                                                                  related)
      2008          November 10, 2014        $60,841       $14,992.65        $11,097 (accuracy
                                                                                  related)
      2009          November 10, 2014        $39,681        $7,659.29       $7,936.20 (accuracy
                                                                                  related)

       16.      A delegate of the Secretary of the Treasury properly gave Tommie notice of the

liabilities described in paragraph 15, above, and made demands for payment.

       17.      Despite notice and demand for payment, Tommie has failed and refused to pay in

full the liabilities described in paragraph 15, above.


                                                  4
        Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 5 of 8 PageID 5




       18.     Taking into account all payments, credits, and abatements, Tommie owes a total

of $1,087,618.70, as of December 10, 2020, on account of her unpaid federal income taxes for

the years at issue, plus fees, interest, and all statutory additions thereafter provided by law.

  COUNT II: DECLARATORY JUDGMENT THAT THE FEDERAL TAX LIENS ARE
   ENFORCEABLE AGAINST THE REAL PROPERTY LOCATED AT 15664 S.R. 78,
                      OKEECHOBEE, FLORIDA

       19.     On January 31, 2008, Tommie and Eric Cypress, Jr., acquired the real property

located at 15664 S.R. 78, Okeechobee, Florida as joint tenants with right of survivorship by

virtue of a warranty deed recorded in the Public Records of Glades County, Florida at Book 272,

Page 1021.

       20.     Tommie and Eric Cypress, Jr., each own a one-half interest in the real property

located at 15664 S.R. 78, Okeechobee, Florida.

       21.     On the dates of the assessments described in paragraph 15, above, federal tax

liens arose and attached to all of Tommie’s property and rights to property, including her interest

in the property located at 15664 S.R. 78, Okeechobee, Florida. 26 U.S.C. §§ 6321, 6322.

       22.     The IRS recorded Notices of Federal Tax Lien against Tommie in the Public

Records of Glades County, Florida for the years at issue as shown below:

             Tax Year                  Lien Recording Date              Book and Page Location
               2004                      February 24, 2014                Book 312, Page 319
               2005                      February 24, 2014                Book 312, Page 319
               2007                     September 27, 2019                Book 354, Page 760
               2008                       March 2, 2015                   Book 319, Page 383
               2009                       March 2, 2015                   Book 319, Page 383

       23.     The United States is entitled to a declaratory judgment that the federal tax liens

against Tommie are valid; that the federal tax liens attach to Tommie’s interest in the real

property located at 15664 S.R. 78, Okeechobee, Florida; and that the federal tax liens may be




                                                   5
        Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 6 of 8 PageID 6




enforced against Tommie’s interest in the real property located at 15664 S.R. 78, Okeechobee,

Florida in accordance with section 7403 of the Internal Revenue Code through a judicial sale.

 COUNT III: DECLARATORY JUDGMENT THAT THE FEDERAL TAX LIENS ARE
 ENFORCEABLE AGAINST THE REAL PROPERTY LOCATED AT 115853 S.R. 78,
                      OKEECHOBEE, FLORIDA

       24.     On July 27, 2006, Tommie and Jonathan William Cypress acquired the real

property located at 15853 S.R. 78, Okeechobee, Florida as tenants in common by virtue of a

warranty deed recorded in the Public Records of Glades County, Florida at Book 254, Page 932.

       25.     Tommie and Jonathan William Cypress each own a one-half interest in the real

property located at 15853 S.R. 78, Okeechobee, Florida.

       26.     On the dates of the assessments described in paragraph 15, above, federal tax

liens arose and attached to all of Tommie’s property and rights to property, including her interest

in the property located at 15853 S.R. 78, Okeechobee, Florida. 26 U.S.C. §§ 6321, 6322.

       27.     The IRS recorded Notices of Federal Tax Lien against Tommie in the Public

Records of Glades County, Florida for the years at issue as shown below:

             Tax Year                 Lien Recording Date             Book and Page Location
               2004                     February 24, 2014               Book 312, Page 319
               2005                     February 24, 2014               Book 312, Page 319
               2007                    September 27, 2019               Book 354, Page 760
               2008                      March 2, 2015                  Book 319, Page 383
               2009                      March 2, 2015                  Book 319, Page 383

       28.     The United States is entitled to a declaratory judgment that the federal tax liens

against Tommie are valid; that the federal tax liens attach to Tommie’s interest in the real

property located at 15853 S.R. 78, Okeechobee, Florida; and that the federal tax liens may be

enforced against Tommie’s interest in the real property located at 15853 S.R. 78, Okeechobee,

Florida in accordance with section 7403 of the Internal Revenue Code through a judicial sale.




                                                 6
        Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 7 of 8 PageID 7




       WHEREFORE, the United States prays that the Court grant the following relief:

       A.      Enter judgment in favor of the United States and against Edna Tommie in the

amount of $1,087,618.70, as of December 10, 2020, for her unpaid federal income taxes for the

2004, 2005, 2007, 2008, and 2009 tax years, plus interest under 26 U.S.C. § 6621, 6622 and

other statutory additions as allowed by law;

       B.      Declare that the federal tax liens against Edna Tommie for her unpaid federal

income taxes for the 2004, 2005, 2007, 2008, and 2009 tax years are valid and enforceable

through judicial sale under section 7403 of the Internal Revenue Code;

       C.      Declare he federal tax liens against Edna Tommie for her unpaid federal income

taxes for the 2004, 2005, 2007, 2008, and 2009 tax years attach to her one-half interest in the real

property located 15664 S.R. 78, Okeechobee, Florida;

       D.      Declare he federal tax liens against Edna Tommie for her unpaid federal income

taxes for the 2004, 2005, 2007, 2008, and 2009 tax years attach to her one-half interest in the real

property located 15853 S.R. 78, Okeechobee, Florida; and

       E.      Award such further relief as the Court deems just and proper.

       Dated December 14, 2020.

                                                     Respectfully submitted,

                                                     RICHARD ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General


                                                     /s/ Thomas K. Vanaskie
                                                     THOMAS K. VANASKIE
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 14198
                                                     Washington, D.C. 20044
                                                     202-305-7921 (v)
                                                     202-514-4963 (f)

                                                 7
Case 2:20-cv-00974 Document 1 Filed 12/14/20 Page 8 of 8 PageID 8




                                    Thomas.K.Vanaskie@usdoj.gov

                                    Of Counsel:

                                    MARIA CHAPA LOPEZ
                                    United States Attorney




                                8
JS 44 (Rev. 10/20)           Case 2:20-cv-00974 Document 1-1 Filed
                                                 CIVIL COVER       12/14/20 Page 1 of 1 PageID 9
                                                                 SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
       United States of America
                                                                                                          Edna Tommie, Eric Cypress, Jr., and Johnathan William
                                                                                                          Cypress
    (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant Glades
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)

      Thomas K. Vanaskie, U.S. Dep't of Justice, Tax Division
      P.O. Box 14198, Washington DC 20044, 202-305-7921
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY            625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -           of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability       690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                   400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                               PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                    New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                     LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud             710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending            Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal          720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage             Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage         740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability       751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                         Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:              791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee              Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                        ✖   870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                          or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                      871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty               IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                      462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other        465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from             4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                             Appellate Court             Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                  Transfer                         Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          26 USC section 7402, 7403
VI. CAUSE OF ACTION                      Brief description of cause:
                                          Obtain monetary judgment and declaratory judgment that liens attach to property
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                              1,087,000                                   JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                              DOCKET NUMBER
DATE                                                                    SIGNATURE
                                                                           NATURE OF ATTORNEY OF RECORD
12/14/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
                 Case 2:20-cv-00974 Document 1-2 Filed 12/14/20 Page 1 of 2 PageID 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Edna Tommie, Eric Cypress, Jr., Jonathan William                    )
                     Cypress                                          )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Edna Tommie
                                           18040 Jones Road NE
                                           Okeechobee, Florida 34947




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Trial Attorney
                                           U.S. Department of Justice, Tax Division
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00974 Document 1-2 Filed 12/14/20 Page 2 of 2 PageID 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 2:20-cv-00974 Document 1-3 Filed 12/14/20 Page 1 of 2 PageID 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Edna Tommie, Eric Cypress, Jr., Jonathan William                    )
                     Cypress                                          )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Eric Cypress, Jr.
                                           15664 S.R. 78
                                           Okeechobee, Florida 34974




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Trial Attorney
                                           U.S. Department of Justice, Tax Division
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00974 Document 1-3 Filed 12/14/20 Page 2 of 2 PageID 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 2:20-cv-00974 Document 1-4 Filed 12/14/20 Page 1 of 2 PageID 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Edna Tommie, Eric Cypress, Jr., Jonathan William                    )
                     Cypress                                          )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jonathan William Cypress
                                           15853 S.R. 78
                                           Okeechobee, Florida 34974




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Trial Attorney
                                           U.S. Department of Justice, Tax Division
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00974 Document 1-4 Filed 12/14/20 Page 2 of 2 PageID 15

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
